UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): April 27, 2011 ABAXIS, INC. (Exact name of registrant as specified in its charter) California 000-19720 77-0213001 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3240 Whipple Road, Union City, CA 94587 (Address of principal executive offices) Registrant’s telephone number, including area code: (510) 675-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 27, 2011, the Board of Directors of Abaxis, Inc. (the “Company”) increased the authorized number of directors of the Company from six to seven and appointed Vernon Altman to fill the vacancy created by such increase.Mr. Altman was also appointed to the Audit Committee of the Board of Directors. Item 9.01 Financial Statements and Exhibits 99.1Press release, dated May 2, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 3, 2011 ABAXIS, INC. By: /s/Alberto R. Santa Ines Alberto R. Santa Ines Vice President, Finance and Chief Financial Officer EXHIBIT INDEX Press release, dated May 2, 2011.
